Citation Nr: 0523032	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  03-30 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether an overpayment of Department of Veterans Affairs (VA) 
benefits in the amount of $35,623.17 was properly created. 


ATTORNEY FOR THE BOARD


K. Osborne, Senior Counsel 

INTRODUCTION

This appeal comes before the Board of Veterans' Affairs 
(Board) on appeal from a July 2003 determination by a 
Regional Office (RO).  A statement of the case was issued in 
March 2004. 

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on his part.


REMAND

On the appellant's May 2004 substantive appeal, he checked 
the appropriate box to request a Board hearing at the RO.  It 
appears that a hearing before an RO hearing officer was 
scheduled for April 2005, but the appellant did not appear.  
However, his substantive appeal clearly shows that he was 
requesting a Board hearing, not a hearing before RO 
personnel.  It does not appear that the appellant has 
withdrawn his request for a Board hearing at the RO.  
Therefore, the case must be returned for compliance with the 
appellant's hearing request. 

Additionally, although the notice and duty-to-assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) do 
not apply in waiver of overpayment cases, it appears to be 
unclear whether VCAA applies in a case involving the 
propriety of the overpayment.  See generally Barger v. 
Principi, 16 Vet.App. 132, 138 (2002).  Therefore, in view of 
the need to return the case to schedule a Board hearing, 
action to comply with VCAA is appropriate. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The appellant should be furnished an 
appropriate VCAA notice letter, and any 
necessary actions to comply with VCAA 
assistance requirements should be 
accomplished. 

2.  The appellant should then be 
scheduled for a Board hearing at the RO.  
After the hearing is conducted, or in the 
event the appellant cancels the hearing 
or otherwise fails to report, the case 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




